                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY WHITE AND LILLY WHITE, :                              No. 3:19cv14
                       Plaintiffs                     :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
TOMASZ TRYBALA and J & J                              :
TRUCKING ENTERPRISES, INC.,                           :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                 ORDER

       AND NOW, to wit, this 15th day of May 2019, the defendants’ motion to

dismiss the plaintiffs’ complaint (Doc. 5) is hereby GRANTED IN PART and

DENIED IN PART as follows:

       1) Count III and Count IV are DISMISSED to the extent that those counts
          allege separate and independent causes of action for outrageous,
          wanton, reckless, or gross indifference to the safety of the plaintiff;

       2) The defendants’ motion to dismiss the allegations of reckless conduct,
          recklessness, gross negligence, reckless indifference, wanton conduct,
          and outrageous conduct is DENIED;

       3) The defendants’ motion to dismiss plaintiffs’ request for punitive
          damages is DENIED; and

       4) The plaintiffs are afforded thirty (30) days to amend their complaint to
          clearly plead the remaining claims.

                                                             BY THE COURT:

                                                             s/ James M. Munley ______
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
